                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TRAVIS H. ELLIS JR.                                                                PLAINTIFF
ADC #551269

v.                            Case No. 5:19-cv-00250-KGB-PSH

JOE PAGE, et al.                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Travis H. Ellis, Jr,’s claims are dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January 2020.


                                                 _____________________________
                                                 Kristine G. Baker
                                                 United States District Judge
